Citation Nr: 9924085	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  99-13 731	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946.

In a June 1992 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been presented to reopen the claim of entitlement to service 
connection for bronchial asthma.  In an August 1992 letter to 
the Board, the veteran and his spouse expressed their 
disagreement with the Board's June 1992 decision and restated 
their contentions.  

In an August 1996 letter to the Board, the veteran's attorney 
submitted that the veteran's August 1992 letter constituted a 
request for reconsideration of the June 1992 Board decision.  
The attorney requested a ruling pursuant to 38 C.F.R. 
§ 20.1001(c) (1998).

In an April 25, 1997 letter to the veteran's attorney, the 
Board agreed that the veteran's August 1992 letter was 
essentially in conformity with the requirements for a motion 
for reconsideration.  The Board further stated that the 
August 1992 letter should have been, and was now, construed 
as a motion for reconsideration.  In that same letter, the 
Board denied the motion for reconsideration.

The veteran subsequently appealed the Board's June 1992 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In a 
December 1998 decision, the Court vacated the June 1992 Board 
decision and remanded the matter to the Board.

In a March 1999 decision, the Board determined new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for bronchial asthma and 
granted service connection for bronchial asthma.  In an April 
1999 rating decision, the Regional Office (RO), in pertinent 
part, granted service connection for bronchial asthma, 
evaluated as 100 percent disabling effective
April 8, 1990.




FINDINGS OF FACT

1.  In an October 1990 confirmed rating decision, the RO 
determined new and material evidence had not been presented 
to reopen the veteran's claim of entitlement to service 
connection for bronchial asthma.  The veteran filed a notice 
of disagreement with that decision in October 1990.  

2.  In a June 1992 decision, the Board determined new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for bronchial asthma.  

3.  In an August 1992 letter to the Board, the veteran and 
his spouse expressed their disagreement with the Board's June 
1992 decision and restated their contentions.

4.  In an April 25, 1997 letter, the Board stated that the 
veteran's August 1992 letter should have been, and was now, 
considered as a motion for reconsideration.  In that same 
letter, the Board denied the motion for reconsideration.

5.  The veteran subsequently retained a private attorney to 
provide legal services with respect to his claims.  Pursuant 
to a written agreement signed by the veteran on June 2, 1997, 
the attorney agreed to provide legal services on a 
contingency basis of 20 percent of past-due benefits awarded, 
to be paid by VA directly to the attorney, based upon the 
favorable resolution of the veteran's claim.  

6.  The attorney provided legal services with respect to the 
veteran's request to reopen his claim of entitlement to 
service connection for bronchial asthma, which had been 
denied by the Board in its June 1992 decision.

7.  In a March 1999 decision, the Board determined new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for bronchial asthma and 
granted service connection for bronchial asthma.

8.  In an April 1999 rating decision, the RO, in pertinent 
part, granted service connection for bronchial asthma, 
evaluated as 100 percent disabling effective April 8, 1990.  
The award resulted in past-due benefits payable to the 
veteran.  



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the reopened 
claim of entitlement to service connection for bronchial 
asthma.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period of 
April 8, 1990 to April 21, 1999, resulting from the grant of 
service connection for bronchial asthma and an assignment of 
a 100 percent evaluation from May 1, 1990.  38 U.S.C.A. 
§ 5904 (West 1991 & Supp. 1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in an October 1990 
confirmed rating decision, the RO determined new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for bronchial asthma.  
The veteran filed a notice of disagreement with that decision 
in October 1990.  A timely substantive appeal was filed in 
October 1991.  In a June 3, 1992 decision, the Board 
determined new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
bronchial asthma.  

In a letter to the Board dated in August 1992 and received on 
September 1, 1992, the veteran and his spouse expressed their 
disagreement with the Board's June 1992 decision and restated 
their contentions.  In a response dated in October 1992, the 
Board informed the veteran of his right to file a motion for 
reconsideration of the Board's decision.  

The veteran subsequently retained the services of a private 
attorney.  In an August 1996 letter to the Board, the 
veteran's attorney submitted that the veteran's August 1992 
letter to the Board constituted a request for reconsideration 
of the June 1992 Board decision.  The veteran's attorney 
requested a ruling pursuant to 38 C.F.R. § 20.1001(c).  

In an April 25, 1997 letter to the veteran's attorney, the 
Board stated that the veteran's August 1992 letter was 
essentially in conformity with the requirements for a motion 
for reconsideration as set forth in 38 C.F.R. § 20.1000 et 
seq.  The Board further stated that the August 1992 letter 
should have been, and was now, construed as a motion for 
reconsideration.  In that same letter, the Board denied the 
veteran's motion for reconsideration.

The veteran's attorney subsequently appealed the June 1992 
Board decision to the Court.  In a December 1998 decision, 
the Court vacated the June 1992 Board decision and remanded 
the matter to the Board.

In a March 1999 decision, the Board determined new and 
material evidence had been presented to reopen the claim of 
entitlement to service connection for bronchial asthma and 
granted service connection for bronchial asthma.

The Board received a copy of the fee agreement between the 
veteran and his attorney on March 4, 1999, along with a 
letter from the attorney.  The letter referenced the 
veteran's claims file number.  Pursuant to the written 
agreement signed by the veteran on June 2, 1997, the veteran 
retained a private attorney to provide legal services on a 
contingency basis of 20 percent of past-due benefits awarded, 
to be paid by VA directly to the attorney, based upon the 
favorable resolution of the veteran's claim.  The agreement 
also provided that in the event attorney fees were awarded 
pursuant to the Equal Access to Justice Act (EAJA), an offset 
would be made against the contingent fee amount.  The 
attorney also forwarded a copy of the letter and fee 
agreement to the RO.

In an April 1999 rating decision, the RO, in pertinent part, 
granted service connection for bronchial asthma, evaluated as 
100 percent disabling effective 
April 8, 1990.

In a May 1999 letter, the RO informed the veteran that he was 
entitled to the payment of benefits from May 1, 1990.  It was 
noted that his past-due benefits had been calculated as 
$195,010.00.  It was also noted that the maximum attorney fee 
payable, 20 percent of past-due benefits, computed as 
$39,002.00, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1998).

Analysis

In this matter, the Board's June 3, 1992 decision addressed 
the issue of whether new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for bronchial asthma.  The notice of disagreement 
that preceded the Board's decision was received by the RO 
after November 18, 1988.  

In regard to the issue of whether the veteran's attorney was 
retained not later than one year following the date of the 
Board's promulgation of the underlying decision, the Board 
notes that the veteran had 120 days from the June 3, 1992 
decision to file an appeal or request reconsideration.  On 
September 1, 1992, the Board received a letter from the 
veteran and his spouse which expressed their disagreement 
with the Board's June 1992 decision and restated their 
contentions.  In an April 25, 1997 letter, the Board accepted 
the letter received in September 1992 as a valid motion for 
reconsideration and denied the motion.  The veteran 
subsequently appealed the June 1992 decision and in a 
December 1998 order, the Court vacated the Board's June 1992 
decision and remanded the matter to the Board.

The veteran's attorney contends that the veteran's timely 
August 1992 request for reconsideration tolled the appeal 
period so that the June 1992 Board decision was not final.  
The attorney further contends that the finality of the June 
1992 Board decision was abated until the Board denied the 
motion for reconsideration on April 25, 1997, at which time 
the June 1992 decision became final.  The attorney therefore 
argues that the June 2, 1997 fee agreement is within one year 
of a final Board decision.  

Following a review of relevant Court decisions, the Board 
concludes the veteran's attorney was retained within one year 
of a final Board decision.  In Rosler v. Derwinski, 1 Vet. 
App. 241 (1991), the Court found that if a claimant, before 
filing a notice of appeal, filed a motion for reconsideration 
within 120 days of an initial Board decision, the finality of 
the initial Board decision is abated by that motion for 
reconsideration and a new 120 day period begins to run on the 
day on which the Board mails to the claimant notice of its 
denial of the motion for reconsideration.  See also Blackburn 
v. Brown, 8 Vet. App. 97, 100 (1995).  The Court has also 
stated that a Board decision was final and appealable to the 
Court until the claimant's motion for reconsideration 
temporarily stripped it of finality.  The Court further 
stated finality was restored when the Chairman of the Board 
denied reconsideration.  See Murillo v. Brown, 8 Vet. App. 
278, 279 (1995).  Thus, the June 1992 Board decision did not 
become final until the April 25, 1997 denial of the veteran's 
motion for reconsideration and the veteran's attorney was 
retained within one year of that date.

Subsequently, services were rendered by the attorney before 
the Court, VA, and the Board.  The attorney's legal services 
preceded the effectuating rating decision.  Therefore, the 
criteria under which attorney fees may be charged have been 
met.

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The fee agreement signed in June 1997 was executed by both 
the veteran and his attorney; and by definition, the payment 
of the fee was contingent on whether or not the claim was 
resolved successfully.  The agreement provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the April 1999 rating 
decision established the grant of service connection for 
bronchial asthma, evaluated as 100 percent disabling from 
April 8, 1990.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the cover 
letter submitted with the June 1997 fee agreement did contain 
the veteran's VA file number.  The record does not reflect 
that a copy of that agreement was furnished to the Board 
within 30 days.  However, it was subsequently furnished to 
the Board and the RO in time to effectuate its provisions.  
Based upon these facts, the Board finds that the attorney was 
in substantial compliance with the provisions of 38 C.F.R. 
§ 20.609(g) and (h).  Although he did not strictly adhere to 
the letter of that regulation, it cannot be said that he 
violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the April 1999 RO decision, the effective date of 
the grant of a compensable evaluation for bronchial asthma is 
April 8, 1990.  In light of this, the inclusive dates for the 
purpose of entitlement to attorney fees based on the 
veteran's receipt of a compensable evaluation for bronchial 
asthma are April 8, 1990 to April 21, 1999 (the date of the 
rating decision granting the benefit).  




ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of service 
connection for bronchial asthma and assignment of a 
compensable evaluation for the period from April 8, 1990 to 
April 21, 1999.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


